Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J), imposed September 19, 2012, upon his conviction of attempted murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court (Douglass, J.) on November 18, 1999.
Ordered that the resentence is affirmed.
Since the defendant had not yet completed his originally imposed sentence when the resentence was imposed, the resentence to a term including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633 [2011]; People v Thompson, 92 AD3d 812 [2012]; People v Harris, 86 AD3d 543, 543-544 [2011]). Dillon, J.E, Leventhal, Chambers and Miller, JJ, concur.